UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-01236 DWS Market Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2011 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2011 Annual Report to Shareholders DWS Balanced Fund Contents 4 Portfolio Management Review 8 Performance Summary 11 Information About Your Fund's Expenses 13 Portfolio Summary 15 Investment Portfolio 40 Statement of Assets and Liabilities 42 Statement of Operations 43 Statement of Changes in Net Assets 44 Financial Highlights 49 Notes to Financial Statements 64 Report of Independent Registered Public Accounting Firm 65 Tax Information 66 Investment Management Agreement Approval 71 Summary of Management Fee Evaluation by Independent Fee Consultant 75 Board Members and Officers 80 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increased volatility. Because ETFs trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The global financial market showed two very different faces to investors during the past 12 months ending October 31, 2011. The first was the positive market environment that existed from the beginning of the fund's annual period through the end of April. During this time, a backdrop of low short-term interest rates, sturdy economic growth and elevated investor risk appetites led to excellent performance for the world stock markets and the non-Treasury "spread sectors" of the bond market, such as corporate, high-yield and emerging-markets bonds.1 During the latter half of the reporting period, the situation reversed dramatically. The sudden emergence of concerns about economic growth, together with renewed worries about the European debt crisis, led to substantial disruptions in the global financial markets. Investors' aversion to risk rose dramatically, contributing to underperformance for higher-risk assets and sparking a flight into U.S. Treasuries and developed-market government bonds. Stocks fell sharply during this period, with the worst performance occurring in the August-September interval. For the full annual period, large-cap domestic stocks — as measured by the Standard & Poor's 500® (S&P 500) Index — finished with the strongest performance among the major asset classes:2 Asset Class Index Return Large-Cap Domestic Stocks S&P 500 Index 8.09% Large-Cap Domestic Stocks Russell 1000® Index3 8.01% Small-Cap Domestic Stocks Russell 2000® Index4 6.71% Developed-Market International Stocks MSCI EAFE Index5 -4.08% Emerging Markets Stocks MSCI Emerging Markets Index6 -7.72% Domestic Bonds Barclays Capital U.S. Aggregate Bond Index7 5.00% The Class A shares of DWS Balanced Fund returned 2.11% during the one-year period ended October 31, 2011. The fund's equity benchmark, the Russell 1000 Index, returned 8.01%, while its fixed-income benchmark, the Barclays Capital U.S. Aggregate Bond Index, returned 5.00%. Positive and Negative Contributors to Performance DWS Balanced Fund uses numerous investment strategies, including investments in four exchange-traded funds, or ETFs.8 The fund also seeks to enhance total returns by employing a global tactical asset allocation overlay strategy (GTAA). The global tactical asset allocation (GTAA) strategy seeks to identify the relative values among the global bond, currency and equity markets, and then to benefit from the disparities through investments including, but not limited to, futures, options and currency forwards. Three key factors led to the fund's underperformance in the annual period. First, the GTAA strategy finished the year with a negative total return, which offset some of the gains in the equity and fixed-income portions of the fund. Second, a number of the underlying strategies underperformed their respective benchmarks, which in turn pressured the relative performance of the fund as a whole. And third, the fund held an average weighting of 17% in international equities, which lagged their U.S. counterparts by a wide margin. On a longer-term basis, however, we believe international stocks are a critical element of a truly diversified portfolio.9 In terms of absolute performance, the best returns were turned in by the fund's domestic equity strategies, which include investments across the range of market capitalization (large to small) and investment style (growth and value).10 This portion of the portfolio had a weighting of 44% as of October 31, 2011. However, as noted above, the negative return of the fund's international allocation proved to be a drag on performance within the fund's equity weighting. The fund's bond allocation also finished with positive returns, with all segments of the fund — high yield, emerging markets, global inflation-linked bonds, the core fixed-income strategy and our position in the SPDR Barclays Capital International Treasury Bond ETF — finishing the annual period with a gain. In addition, the fund's allocation to bonds provided income and a measure of ballast at a time of highly volatile performance for stocks. We believe this underscores the potential value of the fund's highly diversified approach.11 We also measure each of the fund's underlying investments in terms of their relative performance or, in other words, how well they performed in relation to their respective benchmarks. Investments that outperformed and added meaningful value for the fund were the U.S. core fixed-income and global inflation-protected bond strategies. Aside from the GTAA strategy, the largest detractors from relative performance — i.e., those that lagged their respective benchmarks by the widest margin — were U.S. large-cap growth equity, U.S. large-cap value equity and international equity. Outlook and Positioning We believe the world equity markets are likely to experience continued volatility due to slower economic growth in the United States and the continuation of the Eurozone debt crisis. Still, we believe the markets have largely priced in these risks, creating opportunities for longer-term investors.12 We are maintaining a rigorous approach to strategic and tactical asset allocation, combined with diligent risk management. As the market environment continues to evolve, we will review these strategic allocations annually and alter the asset mix as we deem appropriate. We believe DWS Balanced Fund, by virtue of its extensive diversification, continues to offer investors a compelling way to gain exposure to a wide range of asset classes within the global financial markets. We continue to review asset allocation and manager allocation periodically, and we are always looking for opportunities to increase diversification among managers and investment styles. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Balanced Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Subadvisors QS Investors, LLC ("QS Investors"), New York, New York, is a subadvisor for the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Deutsche Asset Management International GmbH ("DeAMi"), a U.S. registered investment advisor, was a subadvisor for the fund until December 1, 2011, rendering investment advisory and management services to a portion of the fund's large-cap value allocation. Beginning on December 1, 2011, DIMA assumed all day-to-day advisory responsibilities for the fund that were previously delegated to DeAMi. The fund's portfolio managers will continue to provide advisory services to the fund as employees of DIMA. Portfolio Management Team Robert Wang Inna Okounkova Thomas Picciochi Portfolio Managers, QS Investors The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1Spread sectors include all non-U.S. Treasury, investment-grade sectors, including federal agency securities, corporate bonds, asset-backed securities, mortgage-backed securities and commercial mortgage-backed securities. 2The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 3The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. 4The Russell 2000 Index tracks the performance of the 2,000 smallest stocks in the Russell 3000® Index. 5The MSCI EAFE Index tracks the performance of stocks in select developed markets outside of the United States. 6The MSCI Emerging Markets Index tracks the performance of stocks in select developing markets. 7The Barclays Capital U.S. Aggregate Bond Index is an unmanaged, market-value- weighted measure of Treasury issues, corporate bond issues and mortgage securities. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 8An ETF is a security that tracks an index, a commodity or a basket of assets like an index fund, but trades like a stock on an exchange. 9"Underweight" means the fund holds a lower weighting in a given sector or security than the benchmark. "Overweight" means it holds a higher weighting. 10 Absolute return is the return, expressed as a percentage, which an asset achieves over a certain period of time. 11Diversification cannot protect against a loss. 12The Eurozone represents the regions that have fully incorporated the euro as their national currency. Performance Summary October 31, 2011 Average Annual Total Returns as of 10/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 2.11% 10.00% 0.82% 2.45% Class B 1.06% 9.00% 0.19% 1.78% Class C 1.16% 9.09% -0.04% 1.58% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -3.76% 7.85% -0.36% 1.85% Class B (max 4.00% CDSC) -1.94% 8.44% 0.01% 1.78% Class C (max 1.00% CDSC) 1.16% 9.09% -0.04% 1.58% No Sales Charges Life of Class S* Class S 2.20% 10.24% 1.01% N/A 2.62% Institutional Class 2.37% 10.32% 1.11% 2.77% N/A Russell 1000® Index+ 8.01% 12.22% 0.54% 4.17% 3.35% Barclays Capital U.S. Aggregate Bond Index++ 5.00% 8.87% 6.41% 5.46% 5.88% *Class S shares commenced operations on March 14, 2005. Index returns began on March 31, 2005. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2011 are 0.99%, 2.02%, 1.81%, 0.79% and 0.62% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Balanced Fund — Class A [] Russell 1000 Index+ [] Barclays Capital U.S. Aggregate Bond Index++ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ++The Barclays Capital U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, corporate bond issues and mortgage securities. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/11 $ 10/31/10 $ Distribution Information: Twelve Months as of 10/31/11: Income Dividends $ Morningstar Rankings — Moderate Allocation Funds Category as of 10/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 78 3-Year of 72 5-Year of 80 10-Year of 95 Class B 1-Year of 91 3-Year of 84 5-Year of 89 10-Year of 98 Class C 1-Year of 90 3-Year of 83 5-Year of 92 10-Year of 98 Class S 1-Year of 77 3-Year of 69 5-Year of 78 Institutional Class 1-Year of 75 3-Year of 67 5-Year of 76 10-Year of 90 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2011 to October 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Balanced Fund .92% 1.77% 1.72% .71% .67% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 10/31/11 10/31/10 Common Stocks 51% 52% Exchange-Traded Funds — Equity 5% 4% Total Equity 56% 56% Corporate Bonds 8% 8% Government & Agency Obligations 13% 11% Mortgage-Backed Securities Pass-Throughs 12% 9% Commercial Mortgage-Backed Securities 0% 2% Exchange-Traded Funds — Fixed Income 3% 3% Asset-Backed 1% 0% Total Fixed Income 37% 33% Cash Equivalents 7% 11% 100% 100% Sector Diversification (As a % of Equities, Corporate Bonds, Loan Participations and Assignments, Preferred Securities and Other Investments) 10/31/11 10/31/10 Information Technology 16% 15% Financials 15% 14% Health Care 13% 10% Energy 12% 13% Consumer Discretionary 10% 12% Industrials 10% 11% Consumer Staples 9% 10% Utilities 6% 4% Materials 5% 6% Telecommunication Services 4% 5% 100% 100% Asset allocation and sector diversification are subject to change. Ten Largest Equity Holdings at October 31, 2011 (8.4% of Net Assets) 1. Apple, Inc. Manufacturer of personal computers and communication solutions 1.6% 2. Microsoft Corp. Developer of computer software 0.9% 3. GlaxoSmithKline PLC Develops, manufacturers, and markets vaccines and medicines 0.8% 4. McKesson Corp. Provider of health care services 0.8% 5. Oracle Corp. Supplier of software for enterprise information management 0.8% 6. PepsiCo, Inc. Provider of soft drinks, snack foods and food services 0.7% 7. QUALCOMM, Inc. Developer and manufacturer of communication systems 0.7% 8. United Technologies Corp. Manufacturer of aerospace equipment, climate control systems and elevators 0.7% 9. Occidental Petroleum Corp. Producer of oil and natural gas 0.7% 10. Dassault Systems SA Designer, manufacturer and engineer of software products 0.7% Portfolio holdings are subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2011 Shares Value ($) Common Stocks 53.3% Consumer Discretionary 4.9% Auto Components 0.6% BorgWarner, Inc.* (a) Bridgestone Corp. Continental AG* Minth Group Ltd. Nippon Seiki Co., Ltd. Tenneco, Inc.* TRW Automotive Holdings Corp.* Automobiles 0.3% Honda Motor Co., Ltd. Renault SA Distributors 0.3% Genuine Parts Co. Li & Fung Ltd. Diversified Consumer Services 0.3% H&R Block, Inc. Hotels Restaurants & Leisure 0.8% Bwin.Party Digital Entertainment PLC Domino's Pizza UK & IRL PLC Dunkin' Brands Group, Inc.* McDonald's Corp. Paddy Power PLC (b) Paddy Power PLC (b) REXLot Holdings Ltd. Starwood Hotels & Resorts Worldwide, Inc. Trump Entertainment Resorts, Inc.* 8 Wynn Resorts Ltd. (a) Household Durables 0.1% Hajime Construction Co., Ltd. Jarden Corp. Sony Corp. Internet & Catalog Retail 0.0% Shutterfly, Inc.* Leisure Equipment & Products 0.1% Universal Entertainment Corp. Media 0.1% Aegis Group PLC Charm Communications, Inc. (ADR)* (a) Dex One Corp.* JC Decaux SA* Postmedia Network Canada Corp.* SuperMedia, Inc.* Vertis Holdings, Inc.* Multiline Retail 0.4% Dollar General Corp.* Nordstrom, Inc. Parkson Retail Asia Ltd.* Specialty Retail 1.1% Advance Auto Parts, Inc. Aeropostale, Inc.* Bed Bath & Beyond, Inc.* (a) Dick's Sporting Goods, Inc.* Fast Retailing Co., Ltd. Guess?, Inc. hhgregg, Inc.* (a) L'Occitane International SA Limited Brands, Inc. Sally Beauty Holdings, Inc.* Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods 0.8% Burberry Group PLC Coach, Inc. Deckers Outdoor Corp.* NIKE, Inc. "B" Consumer Staples 5.3% Beverages 1.1% C&C Group PLC (b) C&C Group PLC (b) Carlsberg AS "B" Heineken NV PepsiCo, Inc. Food & Staples Retailing 1.7% AIN Pharmaciez, Inc. Costco Wholesale Corp. CVS Caremark Corp. Kato Sangyo Co., Ltd. Tesco PLC Wal-Mart Stores, Inc. (a) Walgreen Co. Wesfarmers Ltd. Whole Foods Market, Inc. Woolworths Ltd. Food Products 1.8% Diamond Foods, Inc. (a) General Mills, Inc. Golden Agri-Resources Ltd. Green Mountain Coffee Roasters, Inc.* Kellogg Co. (a) Kraft Foods, Inc. "A" Mead Johnson Nutrition Co. Sara Lee Corp. SunOpta, Inc.* (a) TreeHouse Foods, Inc.* Tobacco 0.7% Altria Group, Inc. Philip Morris International, Inc. Energy 6.0% Energy Equipment & Services 1.6% AMEC PLC Complete Production Services, Inc.* Dresser-Rand Group, Inc.* Halliburton Co. John Wood Group PLC Lamprell PLC National Oilwell Varco, Inc. Noble Corp.* Oil States International, Inc.* ProSafe SE SBM Offshore NV Schlumberger Ltd. Tecnicas Reunidas SA Transocean Ltd. Oil, Gas & Consumable Fuels 4.4% Anadarko Petroleum Corp. Approach Resources, Inc.* (a) BP PLC Canadian Natural Resources Ltd. Chevron Corp. Cloud Peak Energy, Inc.* ConocoPhillips EOG Resources, Inc. Exxon Mobil Corp. Inpex Corp. Marathon Oil Corp. Marathon Petroleum Corp. Nexen, Inc. Occidental Petroleum Corp. Plains Exploration & Production Co.* Rosetta Resources, Inc.* (a) Royal Dutch Shell PLC "B" Suncor Energy, Inc. Ultra Petroleum Corp.* Financials 6.2% Capital Markets 0.7% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. Ashmore Group PLC Hargreaves Lansdown PLC ICAP PLC Jefferies Group, Inc. Lazard Ltd. "A" Partners Group Holding AG T. Rowe Price Group, Inc. (a) UOB-Kay Hian Holdings Ltd. Waddell & Reed Financial, Inc. "A" Commercial Banks 1.2% Banco Comercial Portugues SA (Registered)* (a) BOC Hong Kong (Holdings) Ltd. DBS Group Holdings Ltd. DGB Financial Group, Inc.* DnB NOR ASA Mizuho Financial Group, Inc. National Australia Bank Ltd. Prosperity Bancshares, Inc. Resona Holdings, Inc. Societe Generale Sumitomo Mitsui Financial Group, Inc. Zions Bancorp. Consumer Finance 0.2% Discover Financial Services Diversified Financial Services 0.4% IG Group Holdings PLC ING Groep NV (CVA)* JPMorgan Chase & Co. Insurance 3.1% Allianz SE (Registered) Assurant, Inc. AXA SA Fidelity National Financial, Inc. "A" HCC Insurance Holdings, Inc. Lincoln National Corp. MetLife, Inc. Old Mutual PLC PartnerRe Ltd. Prudential Financial, Inc. Transatlantic Holdings, Inc. Zurich Financial Services AG* Real Estate Investment Trusts 0.3% CapitaMall Trust (REIT) Klepierre (REIT) Westfield Group (REIT) (Units) Real Estate Management & Development 0.3% Capitaland Ltd. K Wah International Holdings Ltd. Mitsubishi Estate Co., Ltd. Mitsui Fudosan Co., Ltd. Sumitomo Realty & Development Co., Ltd. Health Care 7.3% Biotechnology 1.2% Celgene Corp.* Gilead Sciences, Inc.* Onyx Pharmaceuticals, Inc.* Pharmasset, Inc.* Health Care Equipment & Supplies 1.5% Baxter International, Inc. Becton, Dickinson & Co. CareFusion Corp.* CONMED Corp.* Edwards Lifesciences Corp.* NxStage Medical, Inc.* (a) Sirona Dental Systems, Inc.* St. Jude Medical, Inc. Terumo Corp. Thoratec Corp.* Zeltiq Aesthetics, Inc.* Health Care Providers & Services 2.2% Aetna, Inc. Centene Corp.* Express Scripts, Inc.* Fleury SA Fresenius Medical Care AG & Co. KGaA Healthspring, Inc.* Humana, Inc. McKesson Corp. Universal American Corp. WellPoint, Inc. Health Care Technology 0.0% SXC Health Solutions Corp.* (a) Life Sciences Tools & Services 0.2% Life Technologies Corp.* Thermo Fisher Scientific, Inc.* Pharmaceuticals 2.2% Flamel Technologies SA (ADR)* (a) GlaxoSmithKline PLC Merck & Co., Inc. Mitsubishi Tanabe Pharma Corp. Novo Nordisk AS "B" Pacira Pharmaceuticals, Inc.* (a) Questcor Pharmaceuticals, Inc.* Teva Pharmaceutical Industries Ltd. (ADR) VIVUS, Inc.* (a) Industrials 5.9% Aerospace & Defense 1.9% BE Aerospace, Inc.* European Aeronautic Defence & Space Co. Northrop Grumman Corp. (a) Raytheon Co. TransDigm Group, Inc.* United Technologies Corp. Airlines 0.1% Cebu Air, Inc. Ryanair Holdings PLC (ADR)* Building Products 0.0% Congoleum Corp.* 0 Commercial Services & Supplies 0.3% Babcock International Group PLC Quad Graphics, Inc. Serco Group PLC Stericycle, Inc.* Construction & Engineering 0.1% Aecom Technology Corp.* Chicago Bridge & Iron Co. NV SOCAM Development Ltd. Yongnam Holdings Ltd. Electrical Equipment 0.9% AMETEK, Inc. Mitsubishi Electric Corp. Nidec Corp. Prysmian SpA Roper Industries, Inc. Schneider Electric SA Machinery 1.6% Altra Holdings, Inc.* Amtek Engineering Ltd.* Andritz AG Austal Ltd. Dover Corp. EVA Precision Industrial Holdings Ltd. Joy Global, Inc. Mitsubishi Heavy Industries Ltd. Nabtesco Corp. Navistar International Corp.* Parker Hannifin Corp. Rational AG Rotork PLC SPX Corp. WABCO Holdings, Inc.* Marine 0.1% Kawasaki Kisen Kaisha Ltd. Mitsui O.S.K Lines Ltd. Professional Services 0.0% Brunel International NV Road & Rail 0.4% Norfolk Southern Corp. Trading Companies & Distributors 0.4% JFE Shoji Holdings, Inc. MISUMI Group, Inc. Mitsubishi Corp. Sumikin Bussan Corp. Transportation Infrastructure 0.1% Koninklijke Vopak NV Information Technology 9.5% Communications Equipment 1.3% Brocade Communications Systems, Inc.* Cisco Systems, Inc. Harris Corp. (a) Nokia Oyj Polycom, Inc.* QUALCOMM, Inc. Sycamore Networks, Inc. Computers & Peripherals 2.4% Apple, Inc.* EMC Corp.* (a) Hewlett-Packard Co. Electronic Equipment, Instruments & Components 0.1% Cognex Corp. E Ink Holdings, Inc. Nippon Electric Glass Co., Ltd. Internet Software & Services 0.4% Google, Inc. "A"* Internet Initiative Japan, Inc. 55 NIC, Inc. United Internet AG (Registered) IT Services 1.1% Accenture PLC "A" Cap Gemini Cardtronics, Inc.* International Business Machines Corp. (a) VeriFone Systems, Inc.* Office Electronics 0.1% Canon, Inc. Semiconductors & Semiconductor Equipment 1.0% ARM Holdings PLC Atmel Corp.* EZchip Semiconductor Ltd.* FSI International, Inc.* (a) Intel Corp. (a) Skyworks Solutions, Inc.* Software 3.1% Check Point Software Technologies Ltd.* (a) Dassault Systemes SA Microsoft Corp. Oracle Corp. Rovi Corp.* SAP AG Solera Holdings, Inc. TiVo, Inc.* Materials 2.9% Chemicals 1.4% Air Products & Chemicals, Inc. Ecolab, Inc. (a) Lanxess AG Potash Corp. of Saskatchewan, Inc. Praxair, Inc. The Mosaic Co. Construction Materials 0.0% Wolverine Tube* Containers & Packaging 0.3% Sonoco Products Co. Metals & Mining 1.2% Freeport-McMoRan Copper & Gold, Inc. (a) Goldcorp, Inc. Newcrest Mining Ltd. Newmont Mining Corp. Randgold Resources Ltd. (ADR) Walter Energy, Inc. Paper & Forest Products 0.0% Schweitzer-Mauduit International, Inc. Telecommunication Services 2.2% Diversified Telecommunication Services 1.5% AT&T, Inc. Bezeq Israeli Telecommunication Corp., Ltd. CenturyLink, Inc. Inmarsat PLC TeliaSonera AB Wireless Telecommunication Services 0.7% American Tower Corp. "A"* Softbank Corp. Vodafone Group PLC (ADR) Utilities 3.1% Electric Utilities 2.2% American Electric Power Co., Inc. Duke Energy Corp. (a) Entergy Corp. Exelon Corp. (a) FirstEnergy Corp. Kyushu Electric Power Co., Inc. Red Electrica Corporacion SA Southern Co. Tokyo Electric Power Co., Inc.* Gas Utilities 0.4% Snam Rete Gas SpA (a) Multi-Utilities 0.4% Centrica PLC PG&E Corp. Water Utilities 0.1% American Water Works Co., Inc. Total Common Stocks (Cost $484,203,942) Preferred Stock 0.1% Consumer Discretionary Porsche Automobil Holding SE (Cost $1,368,321) Warrants 0.0% Consumer Discretionary 0.0% Reader's Digest Association, Inc., Expiration Date 2/19/2014* 35 Information Technology 0.0% Kingboard Chemical Holdings Ltd., Expiration Date 10/31/2012* Materials 0.0% Hercules Trust II, Expiration Date 3/31/2029* Total Warrants (Cost $90,209) Principal Amount ($) (c) Value ($) Corporate Bonds 8.4% Consumer Discretionary 1.4% AMC Entertainment, Inc.: 8.0%, 3/1/2014 (a) 8.75%, 6/1/2019 Asbury Automotive Group, Inc., 7.625%, 3/15/2017 Avis Budget Car Rental LLC, 8.25%, 1/15/2019 Cablevision Systems Corp., 8.625%, 9/15/2017 Caesar's Entertainment Operating Co., Inc.: 10.0%, 12/15/2018 (a) 11.25%, 6/1/2017 CCO Holdings LLC, 6.5%, 4/30/2021 Cequel Communications Holdings I LLC, 144A, 8.625%, 11/15/2017 Clear Channel Worldwide Holdings, Inc.: Series A, 9.25%, 12/15/2017 Series B, 9.25%, 12/15/2017 Comcast Corp., 6.5%, 1/15/2015 DineEquity, Inc., 9.5%, 10/30/2018 DIRECTV Holdings LLC: 6.0%, 8/15/2040 6.35%, 3/15/2040 DISH DBS Corp.: 6.625%, 10/1/2014 7.125%, 2/1/2016 7.875%, 9/1/2019 Fontainebleau Las Vegas Holdings LLC, 144A, 11.0%, 6/15/2015* Great Canadian Gaming Corp., 144A, 7.25%, 2/15/2015 Hertz Corp., 6.75%, 4/15/2019 Home Depot, Inc., 5.875%, 12/16/2036 Kabel BW Erste Beteiligungs GmbH, 144A, 7.5%, 3/15/2019 McDonald's Corp., Series I, 5.35%, 3/1/2018 Mediacom Broadband LLC, 8.5%, 10/15/2015 MGM Resorts International: 10.375%, 5/15/2014 11.125%, 11/15/2017 NBCUniversal Media LLC: 5.15%, 4/30/2020 5.95%, 4/1/2041 (a) News America, Inc., 6.65%, 11/15/2037 Sabre Holdings Corp., 8.35%, 3/15/2016 Staples, Inc., 9.75%, 1/15/2014 Time Warner Cable, Inc.: 4.0%, 9/1/2021 (a) 5.875%, 11/15/2040 Time Warner, Inc.: 5.875%, 11/15/2016 7.625%, 4/15/2031 Travelport LLC, 4.951%**, 9/1/2014 Unitymedia Hessen GmbH & Co., KG, 144A, 8.125%, 12/1/2017 Univision Communications, Inc., 144A, 6.875%, 5/15/2019 Yum! Brands, Inc.: 3.875%, 11/1/2020 5.3%, 9/15/2019 Consumer Staples 0.5% Altria Group, Inc., 4.75%, 5/5/2021 Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/2019 CVS Caremark Corp.: 5.75%, 6/1/2017 5.75%, 5/15/2041 H.J. Heinz Co., 3.125%, 9/12/2021 Kraft Foods, Inc., 5.375%, 2/10/2020 Kroger Co.: 5.4%, 7/15/2040 (a) 7.5%, 1/15/2014 Procter & Gamble Co., 4.95%, 8/15/2014 Reynolds American, Inc., 7.25%, 6/15/2037 Safeway, Inc., 6.25%, 3/15/2014 (a) Smithfield Foods, Inc., 7.75%, 7/1/2017 The JM Smucker Co., 3.5%, 10/15/2021 Wal-Mart Stores, Inc., 2.875%, 4/1/2015 Energy 1.2% Arch Coal, Inc., 144A, 7.25%, 6/15/2021 Bill Barrett Corp., 7.625%, 10/1/2019 BreitBurn Energy Partners LP, 8.625%, 10/15/2020 Bristow Group, Inc., 7.5%, 9/15/2017 Canadian Natural Resources Ltd., 5.7%, 5/15/2017 Chesapeake Energy Corp., 6.875%, 11/15/2020 (a) CONSOL Energy, Inc., 8.0%, 4/1/2017 DCP Midstream LLC, 144A, 9.75%, 3/15/2019 Encana Corp., 6.3%, 11/1/2011 Enterprise Products Operating LLC: Series G, 5.6%, 10/15/2014 6.125%, 10/15/2039 Halliburton Co., 7.45%, 9/15/2039 Kinder Morgan Energy Partners LP, 7.3%, 8/15/2033 Linn Energy LLC, 144A, 6.5%, 5/15/2019 Occidental Petroleum Corp., Series 1, 4.1%, 2/1/2021 ONEOK Partners LP, 6.15%, 10/1/2016 Petro-Canada, 4.0%, 7/15/2013 Plains All American Pipeline LP, 8.75%, 5/1/2019 Regency Energy Partners LP, 9.375%, 6/1/2016 Valero Energy Corp., 9.375%, 3/15/2019 Weatherford International Ltd., 5.125%, 9/15/2020 (a) Williams Partners LP, 5.25%, 3/15/2020 Financials 2.7% Algoma Acquisition Corp., 144A, 9.875%, 6/15/2015 Ally Financial, Inc., 6.25%, 12/1/2017 (a) American Express Co., 7.0%, 3/19/2018 American Express Credit Corp., 2.8%, 9/19/2016 American International Group, Inc., 5.05%, 10/1/2015 Ashton Woods U.S.A. LLC, 144A, Step-up Coupon, 0% to 6/30/2012, 11.0% to 6/30/2015 Asian Development Bank, 2.625%, 2/9/2015 Bank of America Corp., Series L, 7.625%, 6/1/2019 Bank of New York Mellon Corp., Series G, 4.5%, 4/1/2013 Barclays Bank PLC, 5.14%, 10/14/2020 Bear Stearns Companies LLC, 7.25%, 2/1/2018 BHP Billiton Finance USA Ltd., 5.25%, 12/15/2015 Boston Properties LP, (REIT), 4.125%, 5/15/2021 BP Capital Markets PLC, 3.2%, 3/11/2016 Bunge Ltd. Finance Corp., 4.1%, 3/15/2016 Calpine Construction Finance Co., LP, 144A, 8.0%, 6/1/2016 Capital One Financial Corp., 5.5%, 6/1/2015 Caterpillar Financial Services Corp., 7.15%, 2/15/2019 CIT Group, Inc.: 7.0%, 5/1/2015 144A, 7.0%, 5/4/2015 144A, 7.0%, 5/2/2017 (a) Citigroup, Inc.: 4.5%, 1/14/2022 (d) 5.125%, 5/5/2014 6.0%, 10/31/2033 CNA Financial Corp., 5.75%, 8/15/2021 Council of Europe Development Bank, 2.75%, 2/10/2015 Credit Suisse (USA), Inc., 4.875%, 1/15/2015 Deutsche Telekom International Finance BV, 6.75%, 8/20/2018 Diageo Capital PLC, 5.75%, 10/23/2017 (a) Duke Realty LP, (REIT), 7.375%, 2/15/2015 DuPont Fabros Technology LP, (REIT), 8.5%, 12/15/2017 Ford Motor Credit Co., LLC, 5.875%, 8/2/2021 Fresenius Medical Care U.S. Finance, Inc., 144A, 6.5%, 9/15/2018 General Electric Capital Corp.: 4.8%, 5/1/2013 Series A, 5.625%, 5/1/2018 GlaxoSmithKline Capital, Inc., 5.65%, 5/15/2018 (a) Hartford Financial Services Group, Inc., 5.95%, 10/15/2036 Hexion U.S. Finance Corp., 8.875%, 2/1/2018 Inter-American Development Bank: 1.75%, 8/24/2018 3.875%, 9/17/2019 3.875%, 10/28/2041 International Lease Finance Corp., 6.25%, 5/15/2019 Jefferies Group, Inc., 3.875%, 11/9/2015 John Deere Capital Corp., Series D, 4.5%, 4/3/2013 JPMorgan Chase & Co.: 2.6%, 1/15/2016 6.0%, 1/15/2018 Lincoln National Corp., 8.75%, 7/1/2019 Merrill Lynch & Co., Inc.: 6.22%, 9/15/2026 6.875%, 11/15/2018 MetLife, Inc., 5.7%, 6/15/2035 Morgan Stanley: 5.45%, 1/9/2017 6.0%, 5/13/2014 7.3%, 5/13/2019 (a) National Money Mart Co., 10.375%, 12/15/2016 National Rural Utilities Cooperative Finance Corp., 4.75%, 3/1/2014 Nationwide Financial Services, Inc., 144A, 5.375%, 3/25/2021 Navios Maritime Acquisition Corp., 8.625%, 11/1/2017 NextEra Energy Capital Holding, Inc., 4.5%, 6/1/2021 Nordic Investment Bank, 5.0%, 2/1/2017 Pinnacle Foods Finance LLC: 8.25%, 9/1/2017 9.25%, 4/1/2015 (a) PNC Bank NA, 6.875%, 4/1/2018 PNC Funding Corp., 6.7%, 6/10/2019 Prudential Financial, Inc.: Series B, 5.1%, 9/20/2014 7.375%, 6/15/2019 Rio Tinto Finance (USA) Ltd., 9.0%, 5/1/2019 Santander U.S. Debt SA Unipersonal, 144A, 2.991%, 10/7/2013 Shell International Finance BV, 4.375%, 3/25/2020 Simon Property Group LP, (REIT), 4.375%, 3/1/2021 (a) SunTrust Banks, Inc., 3.6%, 4/15/2016 Telecom Italia Capital SA, 5.25%, 11/15/2013 The Goldman Sachs Group, Inc.: 5.95%, 1/18/2018 6.15%, 4/1/2018 6.25%, 2/1/2041 Toyota Motor Credit Corp., 2.0%, 9/15/2016 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 Vale Overseas Ltd., 6.875%, 11/21/2036 Virgin Media Finance PLC, Series 1, 9.5%, 8/15/2016 Wells Fargo & Co., 5.625%, 12/11/2017 Westpac Securities NZ Ltd., 144A, 3.45%, 7/28/2014 Health Care 0.6% Abbott Laboratories, 5.875%, 5/15/2016 Aetna, Inc., 6.5%, 9/15/2018 AstraZeneca PLC, 5.4%, 9/15/2012 Community Health Systems, Inc., 8.875%, 7/15/2015 Express Scripts, Inc.: 6.25%, 6/15/2014 7.25%, 6/15/2019 HCA Holdings, Inc., 144A, 7.75%, 5/15/2021 HCA, Inc., 8.5%, 4/15/2019 McKesson Corp., 4.75%, 3/1/2021 Merck & Co., Inc., 4.0%, 6/30/2015 Quest Diagnostics, Inc.: 4.7%, 4/1/2021 6.4%, 7/1/2017 WellPoint, Inc., 5.25%, 1/15/2016 Wyeth, 5.95%, 4/1/2037 Industrials 0.3% Actuant Corp., 6.875%, 6/15/2017 ARAMARK Corp., 8.5%, 2/1/2015 BE Aerospace, Inc.: 6.875%, 10/1/2020 (a) 8.5%, 7/1/2018 Belden, Inc., 7.0%, 3/15/2017 Burlington Northern Santa Fe LLC: 3.45%, 9/15/2021 5.75%, 3/15/2018 Cenveo Corp., 144A, 10.5%, 8/15/2016 Congoleum Corp., 9.0%, 12/31/2017 (PIK) CSX Corp., 6.15%, 5/1/2037 Northrop Grumman Corp., 5.05%, 11/15/2040 Owens Corning, Inc., 9.0%, 6/15/2019 President & Fellows of Harvard College, 144A, 6.5%, 1/15/2039 United Parcel Service, Inc., 4.875%, 11/15/2040 United Rentals North America, Inc., 10.875%, 6/15/2016 Information Technology 0.2% Applied Materials, Inc., 5.85%, 6/15/2041 Freescale Semiconductor, Inc., 144A, 9.25%, 4/15/2018 Hewlett-Packard Co., 5.5%, 3/1/2018 International Business Machines Corp., 4.75%, 11/29/2012 MasTec, Inc., 7.625%, 2/1/2017 Oracle Corp., 144A, 5.375%, 7/15/2040 Materials 0.4% Appleton Papers, Inc., 11.25%, 12/15/2015 Clondalkin Acquisition BV, 144A, 2.347%**, 12/15/2013 Crown Americas LLC, 7.625%, 5/15/2017 Dow Chemical Co.: 4.25%, 11/15/2020 5.7%, 5/15/2018 E.I. du Pont de Nemours & Co., 5.25%, 12/15/2016 FMG Resources (August 2006) Pty Ltd., 144A, 6.375%, 2/1/2016 GEO Specialty Chemicals, Inc.: 144A, 7.5%, 3/31/2015 (PIK) 10.0%, 3/31/2015 Graphic Packaging International, Inc., 9.5%, 6/15/2017 Momentive Performance Materials, Inc., 9.0%, 1/15/2021 NewMarket Corp., 7.125%, 12/15/2016 Owens-Brockway Glass Container, Inc., 7.375%, 5/15/2016 PPG Industries, Inc., 1.9%, 1/15/2016 Sealed Air Corp.: 144A, 8.125%, 9/15/2019 144A, 8.375%, 9/15/2021 Silgan Holdings, Inc., 7.25%, 8/15/2016 Viskase Companies, Inc., 144A, 9.875%, 1/15/2018 Wolverine Tube, Inc., 6.0%, 6/28/2014 (PIK)* Telecommunication Services 0.7% American Tower Corp., 7.25%, 5/15/2019 (a) AT&T, Inc.: 3.875%, 8/15/2021 4.95%, 1/15/2013 5.5%, 2/1/2018 Cincinnati Bell, Inc.: 8.25%, 10/15/2017 8.375%, 10/15/2020 Cricket Communications, Inc., 10.0%, 7/15/2015 Digicel Ltd., 144A, 8.25%, 9/1/2017 ERC Ireland Preferred Equity Ltd., 144A, 8.535%**, 2/15/2017 (PIK) EUR Frontier Communications Corp., 6.625%, 3/15/2015 Intelsat Jackson Holdings SA, 144A, 7.5%, 4/1/2021 Intelsat Luxembourg SA, 11.25%, 2/4/2017 MetroPCS Wireless, Inc., 6.625%, 11/15/2020 Sprint Nextel Corp., 8.375%, 8/15/2017 Verizon Global Funding Corp., 7.75%, 12/1/2030 Vodafone Group PLC, 6.15%, 2/27/2037 Windstream Corp.: 7.0%, 3/15/2019 7.75%, 10/15/2020 7.875%, 11/1/2017 Utilities 0.4% AES Corp.: 8.0%, 10/15/2017 8.0%, 6/1/2020 Calpine Corp., 144A, 7.5%, 2/15/2021 (a) DTE Energy Co., 7.625%, 5/15/2014 Duke Energy Carolinas LLC, 5.3%, 2/15/2040 Edison Mission Energy, 7.0%, 5/15/2017 FirstEnergy Solutions Corp., 6.8%, 8/15/2039 Korea Gas Corp., 144A, 4.25%, 11/2/2020 Oncor Electric Delivery Co., LLC, 5.25%, 9/30/2040 San Diego Gas & Electric Co., 6.0%, 6/1/2026 SCANA Corp., 4.75%, 5/15/2021 Sempra Energy, 6.5%, 6/1/2016 Total Corporate Bonds (Cost $83,353,341) Asset-Backed 0.8% Automobile Receivables 0.2% Carmax Auto Owner Trust, "A4", Series 2009-2, 2.82%, 12/15/2014 Ford Credit Auto Owner Trust, "B", Series 2007-B, 5.69%, 11/15/2012 Credit Card Receivables 0.2% Citibank Credit Card Issuance Trust, "A5", Series 2005-A5, 4.55%, 6/20/2017 Citibank Omni Master Trust, "A14", Series 2009-A14A, 144A, 2.993%**, 8/15/2018 Student Loans 0.4% Nelnet Student Loan Trust: "A1", Series 2007-1, 0.322%**, 11/27/2018 "A4", Series 2006-1, 0.393%**, 11/23/2022 Total Asset-Backed (Cost $8,386,877) Mortgage-Backed Securities Pass-Throughs 12.3% Federal Home Loan Mortgage Corp.: 3.5%, with various maturities from 5/1/2025 until 11/1/2040 (d) 4.0%, 8/1/2039 4.5%, with various maturities from 8/1/2020 until 6/1/2041 (d) 5.0%, 12/1/2036 (d) 6.0%, 11/1/2021 Federal National Mortgage Association: 2.451%**, 8/1/2037 3.0%, 3/1/2026 (d) 3.5%, 8/1/2040 (d) 4.0%, with various maturities from 3/1/2024 until 12/1/2039 (d) 4.5%, with various maturities from 4/1/2039 until 5/1/2041 (d) 5.0%, with various maturities from 9/1/2036 until 12/1/2040 (d) 5.5%, 2/1/2035 (d) 6.0%, with various maturities from 2/1/2037 until 8/1/2037 6.5%, with various maturities from 4/1/2017 until 6/1/2017 8.0%, 9/1/2015 Government National Mortgage Association: 5.0%, 4/1/2038 (d) 5.5%, with various maturities from 2/1/2036 until 12/15/2039 (d) 6.5%, 8/20/2034 Total Mortgage-Backed Securities Pass-Throughs (Cost $127,719,473) Commercial Mortgage-Backed Securities 0.5% Citigroup Commercial Mortgage Trust, "A5", Series 2004-C2, 4.733%, 10/15/2041 Greenwich Capital Commercial Funding Corp., "A4", Series 2007-GG11, 5.736%, 12/10/2049 LB-UBS Commercial Mortgage Trust: "A4", Series 2006-C1, 5.156%, 2/15/2031 "A4", Series 2007-C6, 5.858%, 7/15/2040 Total Commercial Mortgage-Backed Securities (Cost $5,536,036) Collateralized Mortgage Obligations 0.2% Government National Mortgage Association: "IU", Series 2010-164, Interest Only, 2.0%, 12/20/2013 "PI", Series 2010-84, Interest Only, 4.5%, 2/20/2033 "IA", Series 2010-58, Interest Only, 5.0%, 3/20/2039 Total Collateralized Mortgage Obligations (Cost $2,523,775) Government & Agency Obligations 14.0% Other Government Related (e) 0.1% European Investment Bank, 1.5%, 5/15/2014 Kreditanstalt fuer Wiederaufbau: 2.0%, 6/1/2016 3.5%, 5/16/2013 Private Export Funding Corp.: 2.25%, 12/15/2017 4.95%, 11/15/2015 Svensk Exportkredit AB, 3.25%, 9/16/2014 Sovereign Bonds 3.0% Export Development Canada, 1.25%, 10/27/2015 (a) Federal Republic of Germany-Inflation Linked Note, 2.25%, 4/15/2013 EUR Government of Canada-Inflation Linked Bond, 4.0%, 12/1/2031 CAD Government of France-Inflation Linked Bonds: 1.0%, 7/25/2017 EUR 2.25%, 7/25/2020 EUR 3.15%, 7/25/2032 EUR Government of Japan-Inflation Linked Bond, Series 9, 1.1%, 9/10/2016 JPY Government of Sweden-Inflation Linked Bond, Series 3105, 3.5%, 12/1/2015 SEK Province of British Columbia Canada, 2.65%, 9/22/2021 Province of Ontario, Canada: 2.3%, 5/10/2016 3.5%, 7/15/2013 Republic of Italy-Inflation Linked Bond, 2.1%, 9/15/2017 EUR Republic of Peru, 6.55%, 3/14/2037 Republic of Poland, 6.375%, 7/15/2019 State of Qatar, 144A, 6.4%, 1/20/2040 United Kingdom Treasury-Inflation Linked Bonds: 1.125%, 11/22/2037 GBP 1.875%, 11/22/2022 GBP 2.0%, 1/26/2035 GBP 2.5%, 8/16/2013 GBP 2.5%, 7/26/2016 GBP United Mexican States: 5.625%, 1/15/2017 5.875%, 2/17/2014 U.S. Government Sponsored Agencies 0.3% Federal Home Loan Bank: Series 1, 4.875%, 5/17/2017 5.0%, 11/17/2017 5.375%, 5/18/2016 Federal Home Loan Mortgage Corp.: 0.375%, 11/30/2012 1.375%, 2/25/2014 4.75%, 1/19/2016 4.875%, 6/13/2018 5.125%, 11/17/2017 5.25%, 4/18/2016 6.25%, 7/15/2032 Federal National Mortgage Association: 1.25%, 9/28/2016 (a) 1.5%, 6/26/2013 (a) 6.625%, 11/15/2030 Tennessee Valley Authority, 5.5%, 6/15/2038 U.S. Treasury Obligations 10.6% U.S. Treasury Bill, 0.015%***, 3/8/2012 (f) U.S. Treasury Bonds: 4.25%, 11/15/2040 4.75%, 2/15/2037 (a) 5.375%, 2/15/2031 (a) 6.125%, 8/15/2029 7.125%, 2/15/2023 (a) U.S. Treasury Inflation-Indexed Bonds: 2.125%, 2/15/2040 2.375%, 1/15/2025 3.625%, 4/15/2028 3.875%, 4/15/2029 U.S. Treasury Inflation-Indexed Notes: 0.625%, 7/15/2021 (a) 1.875%, 7/15/2015 2.375%, 1/15/2017 (a) 2.5%, 7/15/2016 U.S. Treasury Notes: 1.0%, 3/31/2012 1.0%, 1/15/2014 1.0%, 8/31/2016 (a) 1.75%, 1/31/2014 (a) 2.125%, 5/31/2015 (a) 2.25%, 1/31/2015 (a) 2.625%, 11/15/2020 2.75%, 11/30/2016 (a) 3.125%, 1/31/2017 3.125%, 5/15/2019 (a) 4.5%, 11/15/2015 (a) U.S.Treasury Inflation-Indexed Notes, 0.625%, 12/31/2012 (a) Total Government & Agency Obligations (Cost $135,953,155) Loan Participations and Assignments 0.0% Senior Loans** Alliance Mortgage Cycle Loan, Term Loan A, 9.5%, 6/15/2010* 0 Hawker Beechcraft Acquisition Co., LLC: Letter of Credit, 2.369%, 3/26/2014 Term Loan, 2.369%, 3/26/2014 Total Loan Participations and Assignments (Cost $282,813) Municipal Bonds and Notes 0.5% California, University Revenues, Build America Bonds, 5.946%, 5/15/2045 (g) California, State Build America Bonds, 7.55%, 4/1/2039 (g) Chicago, IL, Transit Authority, Sales Tax Receipts Revenue, Build America Bonds, Series B, 6.2%, 12/1/2040 (g) Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 (g) Louisville & Jefferson County, KY, Metropolitan Sewer District & Drain System, Build America Bonds, 6.25%, 5/15/2043 (g) New Jersey, Economic Development Authority, State Pension Funding Revenue, Series A, 7.425%, 2/15/2029, INS: NATL (g) Total Municipal Bonds and Notes (Cost $4,272,662) Preferred Securities 0.1% Financials 0.1% Farm Credit Bank of Texas, Series 1, 7.561%, 12/15/2013 (h) JPMorgan Chase Capital XX, Series T, 6.55%, 9/29/2036 Wachovia Capital Trust III, 5.57%**, 12/8/2011 (h) Materials 0.0% Hercules, Inc., 6.5%, 6/30/2029 Total Preferred Securities (Cost $1,284,727) Units Value ($) Other Investments 0.0% Consumer Discretionary AOT Bedding Super Holdings LLC, (Cost $6,000)* 6 Shares Value ($) Exchange-Traded Funds 7.9% iShares JPMorgan USD Emerging Markets Bond Fund iShares Russell 2000 Value Index Fund SPDR Barclays Capital International Treasury Bond Fund Vanguard MSCI Emerging Markets Fund Total Exchange-Traded Funds (Cost $66,378,443) Securities Lending Collateral 13.0% Daily Assets Fund Institutional, 0.18% (i) (j) (Cost $136,340,450) Cash Equivalents 7.4% Central Cash Management Fund, 0.11% (i) (Cost $77,399,276) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,135,099,500)+ Other Assets and Liabilities, Net (a) ) ) Net Assets The following table represents bonds and senior loans that are in default: Security Coupon Maturity Date Principal Amount ($) Acquisition Cost ($) Value ($) Alliance Mortgage Cycle Loan* % 6/15/2010 USD 0 Fontainebleau Las Vegas Holdings LLC* % 6/15/2015 USD Wolverine Tube, Inc.* % 6/28/2014 USD * Non-income producing security. In the case of a bond, generally denotes that the issuer has defaulted on the payment of principal or interest or has filed for bankruptcy. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2011. *** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $1,145,187,642. At October 31, 2011, net unrealized appreciation for all securities based on tax cost was $95,125,556. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $135,951,499 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $40,825,943. (a) All or a portion of these securities were on loan amounting to $133,227,427. In addition, included in other assets and liabilities, net are pending sales, amounting to $261,286 that are also on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2011 amounted to $133,488,713, which is 12.8% of net assets. (b) Securities with the same description are the same corporate entity but trade on different stock exchanges. (c) Principal amount stated in U.S. dollars unless otherwise noted. (d) When-issued or delayed delivery security included. (e) Government-backed debt issued by financial companies or government sponsored enterprises. (f) At October 31, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (g) Taxable issue. (h) Date shown is call date; not a maturity date for the perpetual preferred securities. (i) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (j) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR: American Depositary Receipt CVA: Certificaten Van Aandelen INS: Insured Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. MSCI: Morgan Stanley Capital International NATL: National Public Finance Guarantee Corp. PIK: Denotes that all or a portion of the income is paid in kind in the form of additional principle. REIT: Real Estate Investment Trust SPDR: Standard & Poor's Depositary Receipt Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp., Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 12/15/2011 10 ) Federal Republic of Germany Euro-Bund EUR 12/8/2011 ) S&P E-Mini 500 Index USD 12/16/2011 30 United Kingdom Long Gilt Bond GBP 12/28/2011 Total net unrealized appreciation At October 31, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Canadian Government Bond CAD 12/19/2011 ) 10 Year Japanese Government Bond JPY 12/9/2011 5 10 Year U.S. Treasury Note USD 12/20/2011 ) 2 Year U.S. Treasury Note USD 12/30/2011 30 Year U.S. Treasury Bond USD 12/20/2011 Federal Republic of Germany Euro-Schatz EUR 12/8/2011 Total net unrealized appreciation As of October 31, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD GBP 11/3/2011 UBS AG USD CHF 11/22/2011 UBS AG USD CAD 11/22/2011 UBS AG USD GBP 11/22/2011 UBS AG JPY USD 11/22/2011 UBS AG CAD USD 11/22/2011 UBS AG USD NOK 11/22/2011 UBS AG USD SEK 11/22/2011 UBS AG NZD USD 11/22/2011 UBS AG CHF USD 11/22/2011 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD SGD 11/3/2011 ) State Street Bank London EUR USD 11/22/2011 ) UBS AG USD AUD 11/22/2011 ) UBS AG AUD USD 11/22/2011 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona SGD Singapore Dollar USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments (k) Consumer Discretionary $ Consumer Staples — Energy — Financials — Health Care — Industrials 0 Information Technology — Materials Telecommunication Services — Utilities — Fixed Income Investments (k) Corporate Bonds — Asset Backed — — Mortgage-Backed Securities Pass-Throughs — — Commercial Mortgage-Backed Securities — — Collateralized Mortgage Obligations — — Government & Agency Obligations — — Loan Participations and Assignments — 0 Municipal Bonds and Notes — — Preferred Securities — — Other Investments — — Exchange-Traded Funds — — Short-Term Investments (k) — — Derivatives (l) — Total $ Liabilities Derivatives (l) $ ) $ ) $
